Title: To John Adams from William Bentley, 16 October 1811
From: Bentley, William
To: Adams, John



Sir
Salem October 16. 1811

I have taken the liberty to express my gratitude to the first of men, by sending another portion of the Endicott pears from the Oldest tree planted by Europeans in our portion of America, & to add two bottles of wine made last year in Salem by Ladies in my Society from the berries of New England.
I am with the highest respect / of your public & private character / your devoted Servant
William Bentley.